      Case 2:19-cv-05111-GMS Document 50 Filed 06/25/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Holly Jeter,                                       No. CV-19-05111-PHX-GMS
10                  Plaintiff,                          ORDER
11   v.
12   DISH Network Service LLC, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Defendant DISH Network Services, LLC (“DISH”)’s

17   Motion to Dismiss. (Doc. 38.) For the following reasons, the Motion is denied.
18                                      BACKGROUND

19          This case arises out of the alleged sexual assault of Plaintiff Holly Jeter by her

20   supervisor Defendant Kristoffer Miller. Plaintiff brings this action against Miller and his
21   alleged “joint employers,” Defendant Audio Visions, Inc. (“Audio Visions”) and DISH.

22          Audio Visions installs home entertainment equipment, including DISH products—

23   Audio Visions is an authorized DISH retailer. Customer complaints regarding Audio
24   Visions’ installation of DISH equipment are directed to Matthew Toig, a DISH

25   representative. When such a complaint was made, Toig would allegedly instruct Miller,

26   DISH’s point of contact with Audio Visions, how to resolve the complaint. The First

27   Amended Complaint describes Miller’s Audio Visions job title as “General Manager,”

28   (Doc. 7 at 4), and “Field Services Manager,” (Doc. 7 at 5). Miller kept all of Audio Visions’
          Case 2:19-cv-05111-GMS Document 50 Filed 06/25/20 Page 2 of 4



 1   financial books and hired and fired all employees.
 2            Miller hired Plaintiff as support staff in 2017. During Plaintiff’s employment she
 3   claims that she was subjected to three instances of sexual assault by Miller. The first assault
 4   occurred when Miller invited Plaintiff into his office “to make a to-do list.” (Doc. 7 at 8.)
 5   Miller allegedly forced Plaintiff into his office for the two subsequent incidents. Each
 6   instance occurred at the Audio Visions facility. After Plaintiff reported the alleged assaults
 7   to Audio Visions owner Larry Mathews, Miller’s relationship with Audio Visions was
 8   terminated.
 9            Plaintiff asserts, among other things, that Miller’s intentional conduct caused her
10   severe emotional distress and that Audio Visions and DISH are vicariously liable for
11   Miller’s intentional conduct under the doctrine of respondeat superior. DISH brings this
12   Motion asserting that Plaintiff has failed to state a claim against DISH.
13                                           DISCUSSION
14   I.       Legal Standard
15            A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure
16   12(c) “is properly granted when, taking all the allegations in the non-moving party’s
17   pleadings as true, the moving party is entitled to judgment as a matter of law.” Nelson v.
18   City of Irvine, 143 F.3d 1196, 1200 (9th Cir. 1998). The Rule 12(c) analysis is
19   “substantially identical” to the Rule 12(b)(6) analysis because, under both rules, “a court
20   must determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff
21   to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012). Thus, to
22   survive a Rule 12(c) motion, a plaintiff must allege sufficient facts to state a claim to relief
23   that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint
24   must contain more than “labels and conclusions” or a “formulaic recitation of the elements
25   of a cause of action”; it must contain factual allegations sufficient to “raise a right to relief
26   above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
27
28


                                                   -2-
       Case 2:19-cv-05111-GMS Document 50 Filed 06/25/20 Page 3 of 4



 1   II.       Analysis
 2             Plaintiff claims DISH is vicariously liable for Miller’s alleged sexual assaults and
 3   intentional infliction of emotional distress against Plaintiff because DISH was Miller’s “co-
 4   employer.” The doctrine of respondeat superior generally holds an employer vicariously
 5   liable for the behavior of its employees only when they are acting within the scope of their
 6   employment. Loos v. Lowe’s HIW, Inc., 796 F. Supp. 2d 1013, 1022 (D. Ariz. 2011) (citing
 7   Smith v. Am. Express Travel Related Serv. Co., 179 Ariz. 131, 135, 876 P.2d 1166, 1170
 8   (Ct. App. 1994)). Arizona applies the Restatement (Third) of Agency § 7.07 test when
 9   evaluating the existence and scope of an employment relationship. Engler v. Gulf Interstate
10   Eng'g, Inc., 230 Ariz. 55, 58, 280 P.3d 599, 602 (2012). Under the Restatement, “an
11   employee is an agent whose principal controls or has the right to control the manner and
12   means of the agent’s performance of work,” Restatement (Third) of Agency § 7.07(3)(a);
13   “[a]n employee acts within the scope of employment when performing work assigned by
14   the employer or engaging in a course of conduct subject to the employer’s control,” id. at
15   (2).
16             The FAC alleges that DISH provides Audio Visions access to its computer program
17   to assign daily installation jobs and that “Miller had complete discretion in . . . conducting
18   [DISH] Networks business with inadequate supervision from . . . [DISH] Network.” (Doc.
19   7 at 4.) The FAC, however, further alleges that DISH “retains control of Audio Vision
20   employees supervision by involving itself to resolve issues when Audio Vision Techs do
21   not perform up to standards.” (Doc. 7 at 5.) Matthew Toig, the DISH representative, met
22   monthly with Miller and allegedly instructed Miller how to resolve customer complaints
23   concerning Audio Visions installation of DISH equipment. Id. These facts plausibly allege
24   that DISH retained the right to control how Miller handled customer complaints and are
25   minimally sufficient to allege an employer-employee relationship between DISH and
26   Miller.
27             Under Arizona law, employers may be held vicariously liable when a supervisor
28   rapes a subordinate employee. State, Dep’t of Admin. v. Schallock, 189 Ariz. 250, 258, 941


                                                   -3-
      Case 2:19-cv-05111-GMS Document 50 Filed 06/25/20 Page 4 of 4



 1   P.2d 1275, 1283 (1997). However, employers generally only face liability when the rape
 2   or tortious conduct can reasonably be considered incidental to the employee’s employment.
 3   Id. (finding that a reasonable jury could conclude a supervisor’s misconduct was incidental
 4   to his employment such that his employer should be vicariously liable for his conduct
 5   where the supervisor was charged with running the employer’s day-to-day operations and
 6   the alleged harassment occurred at the workplace during work hours). DISH asserts that
 7   the FAC fails to allege facts suggesting that the alleged sexual assaults could reasonably
 8   be considered incidental to Miller’s scope of employment with DISH. However, when the
 9   facts alleged are assumed true it is not clear that Miller’s conduct was clearly outside the
10   scope of his employment with DISH because the scope of his employment is not clearly
11   defined in the FAC. Thus, this question, while pertinent, is more appropriate for summary
12   judgment. See Smith v. Am. Exp. Travel Related Servs. Co., 179 Ariz. 131, 136, 876 P.2d
13   1166, 1171 (Ct. App. 1994) (“Whether an employee’s tort is within the scope of
14   employment is generally a question of fact. It is a question of law, however, if the
15   undisputed facts indicate that the conduct was clearly outside the scope of employment.”)
16   (internal citations omitted). As a result, DISH’s Motion to Dismiss is denied.
17                                        CONCLUSION
18          Plaintiff has alleged sufficient facts to suggest DISH may be a co-employer of
19   Miller. Accordingly,
20          IT IS HEREBY ORDERED that Defendant DISH Network Services, LLC
21   (“DISH”)’s Motion to Dismiss (Doc. 38) is DENIED.
22          Dated this 25th day of June, 2020.
23
24
25
26
27
28


                                                 -4-
